Citation Nr: 1444283	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-32 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
  

FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Entitlement to service connection for PTSD, in particular, requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV); a link-established by medical evidence-between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  Evidence denoting participation in combat may include awards of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  

In this case, the evidence does not reflect that the Veteran engaged in combat. 

When VA determines that a veteran did not engage in combat with the enemy, or that a veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, such veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates a veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997). 

Accordingly, as explained above, the record must contain evidence that corroborates the Veteran's account as to the occurrence a claimed stressor.  

The Veteran claims several stressors, one of which was addressed in a November 2010 VA examination.  At the November 2010 VA examination, the Veteran reported-and the examiner noted-a stressor which met the DSM-IV stressor criterion and to which the Veteran attributes his PTSD: a helicopter crash in 1975 which killed many of the Veteran's friends during a rescue mission in service; the Veteran was supposed to be on the helicopter, but he was pulled for another duty assignment at the last minute; the Veteran felt that he should have died on board the helicopter with his companions.

The Veteran has consistently reported that he was assigned to the 6908th Security Squadron in Thailand, and a January 2009 VA Memorandum confirms this.  The Veteran has also consistently reported that he was temporarily assigned to the 56th Special Operation Wing to carry out emergency helicopter missions.  See, e.g., August 2014 hearing transcript ; November 2010 statement from the Veteran.   

VA's attempts to confirm the Veteran's claimed service regarding the 56th Special Operation Wing have been unsuccessful or reflect that no official supporting evidence was found.  See June 2011 VA Memorandum; June 2011 Defense Personnel Records Information Retrieval System (DPRIS); January 2009 VA Memorandum.
  
Notwithstanding the aforementioned lack of official supporting evidence, the evidence in the record corroborates and weighs in favor of a finding that the Veteran's claimed stressor occurred.  First, statements from fellow service members are consistent with the Veteran's reports and indicate that the Veteran was stationed in Thailand at the 6908th Security Squadron, collocated with the 56th Special Operations Wing, and their unit was called upon to participate in helicopter missions.  See August 2014 statement from P.G.; November 2013 statement from B.L.; September 2012 statement from P.K.  Furthermore, a February 2010 DPRIS response describes the occurrence of a helicopter accident in Thailand in 1975 in which the Veteran's reported friends died.  Compare February 2010 DPRIS response with November 2010 statement from the Veteran.  And, a June 2010 article submitted by the Veteran also describes the incident in which members of the 56th Security Police Squadron died in the aforementioned helicopter accident.  See June 2010 article.   

The November 2010 VA examination provided a diagnosis of PTSD and linked it to the Veteran's claimed stressor related to the helicopter crash in service, which is corroborated by the evidence.  Accordingly, the requirements of 38 C.F.R. § 3.304(f) have been met, and service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


